DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe et al. (US 2015/0262121) in view of official notice.
	Regarding claims 1, 16, and 17, Riel-Dalpe discloses a method (system and computer program) for providing location and time-based scheduling of preparation and delivery of goods and services (see abstract) including ordering a good or service by a customer via software on a portable smart device the software communicating the order information and the customer’s location (abstract, Fig. 40, par. 4, 68, customer order is received, address for delivery provided, order can be placed via several means including software application on a mobile device), receiving through a telecommunication link the customer order and location (abstract, Fig. 10, par. 68, 75, customer places order and provides address via several means, i.e., phone, computer, mobile device, which use telecommunication link), forwarding the customer order through the link to a provider software which determines an estimated time of arrival for the order (Fig. 10, par. 68, 79, 212, customer order sent to central server, time determined for order preparation and delivery), processing the customer order by the provider application and server (abstract, Fig. 10, 40, par. 68, 75, customer order is received and validated, start time for order is scheduled), determining a scheduling time 
	The method of Riel-Dalpe differs from the claimed invention in that it does not show determining the customer location via geo-location of the smart device or by scanning a fixed location code.
	The examiner gives official notice that it is well-known to determine a user location by various means, including GPS technology and location identifying codes.  Riel-Dalpe discloses using GPS for location determination (par. 113) and scanning a code on a container (par. 116).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current application to modify the method of Riel-Dalpe so that it determines the customer location via geo-location of the smart device or by scanning a fixed location code, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to provide an easy means for acquiring accurate delivery location information.
	Regarding claim 2, various types of codes are commonly used for scanning, such as barcodes, QR codes, images, etc.  Regarding claim 3, the account information includes banking, credit card, or billing information (par. 117, 165, information for check, card, etc. provided).  Regarding claim 4, traffic information is used for determining .

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited on PTO Form 892 enclosed herewith.                                                 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627   
                                                                                                                                                                                                     
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627